Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-8, 10-16 and 21-26 are allowed.
The following is an examiner's statement of reasons for allowance:  
	With respect to claim 11, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, forming a first mask layer on the dielectric layer to expose portions of a surface of the dielectric layer; etching the dielectric layer using the first mask layer as an etching mask to form a source plug opening over a portion the doped source layer, a drain plug opening over a portion of the doped drain layer and a floating plug opening exposing portions of the first sidewall spacer and the second sidewall spacer in the first opening; forming a plug material layer in the source plug opening, the drain plug opening and the floating plug opening and on the dielectric layer; and planarizing the plug material layer until the surface of the dielectric layer is exposed to form the source plug, the drain plug and the floating plug. Claims 21-26 are included likewise as they depend from claim 11.
	With respect to claim 12, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, before forming the dielectric layer and after forming .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 26, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813